Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 7, and 8 are pending and examined on the merits in the present office action.
This action is made FINAL.

Previous Claim Objections/Rejections
Any rejection previously presented that is not repeated below has been withdrawn in light of Applicant’s amendments to the claims.

Claim Interpretation
The instant claims are drawn to a plant comprising a mutagenized PPO enzyme comprising SEQ ID NO: 37 with a double mutation consisting of L374E/F397V, L374E/F397M, or L374Q/F397M. SEQ ID NO: 37 is a PPO sequence from rice. In the prior art, SEQ ID NO: 2 is from Amaranthus. As shown in the sequence alignment below, positions 374 and 397 of instant SEQ ID NO: 37 correspond to positions 397 and 420 of SEQ ID NO: 2, respectively. 

    PNG
    media_image1.png
    562
    689
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, and 8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14, 15, 17, and 18 of U.S. Patent No. 10,041,087 in view of Aponte et al (WO2012080975). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claim 1 is drawn to a method for controlling undesired vegetation at a plant cultivation site comprising providing to said site a plant comprising a mutant PPO enzyme comprising SEQ ID NO: 37 having a double mutation of L374E/F397V, L374E/F397M, or L374Q/F397M and applying an herbicide. 

The patent further claims the specific combination instantly claimed – see claims 14, 15, 17, and 18. 
Therefore, the patent claims a genus of mutant PPO enzymes that have the same double mutation as instantly claimed. 
The patent does not specifically claim instant SEQ ID NO: 37; however, this sequence was known in the prior art and the prior art recognized the relative positions to be mutated as claimed by ‘087. For example, Aponte et al (WO2012080975) teach instant SEQ ID NO: 37 as SEQ ID NO: 46 and further teach mutating the positions 397 and 420 in SEQ ID NO: 46 relative to SEQ ID NO: 2 (see claim 14, for example).
Therefore, while the patent does not specifically claim SEQ ID NO: 37, it would have been obvious to one of ordinary skill to modify the method of ‘087 to include any known PPO enzyme, including SEQ ID NO: 46 of Aponte et al, and one would have specifically selected this sequence and have mutated it at these positions because they are taught and suggested by Aponte et al. It would have required no more than routine experimentation and ordinary skill to use the Aponte sequence in the method of ‘087, and one would reasonably have expected success given the success of the prior art. 

Instant claim 4 reads on the method comprising applying one or more additional herbicides to the plant in addition to the PPO herbicide. While the patent does not specifically claim this additional limitation, it would have been obvious to do so since the method claimed encompasses planting plants that have 2 or more genes that confer herbicide tolerance (see claims 1 and 2). Therefore, one would have been motivated to apply a second or more herbicide for which the plant is tolerant to. 
Instant claim 7 reads on a plant comprising the mutant PPO enzyme as above – which is claimed in claim 7 of ‘087 in combination with the teachings of Aponte as discussed above. 
Instant claim 8 reads on a seed of said plant – which is claimed in claim 8 of ‘087 in combination with the teachings of Aponte as discussed above. 
Claims 1, 3, 4, 7, and 8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,100,329 in view of Aponte et al (WO2012080975). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claim 1 is drawn to a method for controlling undesired vegetation at a plant cultivation site comprising providing to said site a plant comprising a mutant PPO enzyme comprising SEQ ID NO: 37 having a double mutation of L374E/F397V, L374E/F397M, or L374Q/F397M and applying an herbicide. 
Claim 1 of ‘329 claims: A method for controlling undesired vegetation at a plant cultivation site comprising providing to said site a plant comprising a mutant PPO enzyme comprising a double mutation of L397[D/Q/E] and F420[V/M] relative to SEQ ID NO: 2 and 
The patent further claims the specific combination instantly claimed – see claims 2-13. 
Therefore, the patent claims a genus of mutant PPO enzymes that have the same double mutation as instantly claimed. 
The patent does not specifically claim instant SEQ ID NO: 37; however, this sequence was known in the prior art and the prior art recognized the relative positions to be mutated as claimed by ‘087. For example, Aponte et al (WO2012080975) teach instant SEQ ID NO: 37 as SEQ ID NO: 46 and further teach mutating the positions 397 and 420 in SEQ ID NO: 46 relative to SEQ ID NO: 2 (see claim 14, for example).
Therefore, while the patent does not specifically claim SEQ ID NO: 37, it would have been obvious to one of ordinary skill to modify the method of ‘329 to include any known PPO enzyme, including SEQ ID NO: 46 of Aponte et al, and one would have specifically selected this sequence and have mutated it at these positions because they are taught and suggested by Aponte et al. It would have required no more than routine experimentation and ordinary skill to use the Aponte sequence in the method of ‘329, and one would reasonably have expected success given the success of the prior art. 
Instant claim 3 reads on an additional nucleic acid being present in the plant that provides herbicide tolerance. Instant claim 4 reads on the method comprising applying one or more additional herbicides to the plant in addition to the PPO herbicide. While the patent does not specifically claim these additional limitations, it would have been obvious to do so in view of Aponte et al who teach stacking herbicide traits and applying multiple herbicides (claims 3 and 
Instant claims 7 and 8 reads on a plant or seed of the plant comprising the mutant PPO enzyme as above. While the Patent does not specifically claim the plant products utilized in the method, the products are necessarily present, and there is nothing in the record having prohibited the patent from claiming this subject matter. 

Claims 1, 3, 4, 7, and 8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-13, 15, and 18 of copending Application No. 16/035,115 (US 20190002911) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claim 1 is drawn to a method for controlling undesired vegetation at a plant cultivation site comprising providing to said site a plant comprising a mutant PPO enzyme comprising SEQ ID NO: 37 having a double mutation of L374E/F397V, L374E/F397M, or L374Q/F397M and applying an herbicide. 
Claims 1-2 of ‘115 reads on a method for controlling undesired vegetation at a plant cultivation site comprising providing to said site a plant comprising a mutant PPO enzyme, wherein the nucleotide is SEQ ID NO: 45 (encoding SEQ ID NO: 46); wherein the substitution is Leu397[G/A/S/T/C/V/I/M/P/F/Y/W/H/K/R/N/D/E/Q] or Phe420[M/V] (claim 12).
While the method claimed does not specifically claim that the plant has the mutant PPO enzyme as provided for in claim 12, it would have been obvious to utilize a plant comprising the claimed mutant PPO enzyme in the claimed method. One would have been motivated to do so 
Regarding instant claims 3-4: claims 3-4 of ‘115 claim that the plant comprises an additional nucleic acid providing herbicide tolerance and that the method comprising applying one or more additional herbicides to the cultivation site. 
Regarding instant claim 7: Claim 11 of ‘115 claims a nucleic acid variant of SEQ ID NO: 46 (shares 100% identity to instant SEQ ID NO: 37), wherein the variant comprises a mutation at position 397 and 420. Claim 15 reads on a plant comprising said nucleic acid, wherein the plant has increased tolerance to a benzoxazinone derivative herbicide. 
	Regarding instant claim 8: Claim 18 of ‘115 reads on a seed of said plant having the increased herbicide trait. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 7, and 8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/129379 (US 20190062778) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claim 1 is drawn to a method for controlling undesired vegetation at a plant cultivation site comprising providing to said site a plant comprising a mutant PPO enzyme comprising SEQ ID NO: 37 having a double mutation of L374E/F397V, L374E/F397M, or L374Q/F397M and applying an herbicide. 

While the method claimed does not specifically claim that the plant has the mutant PPO enzyme as provided for in claim 13, it would have been obvious to utilize a plant comprising the claimed mutant PPO enzyme in the claimed method. One would have been motivated to do so because it would have been expected that the plant exhibited the increased herbicide trait as claimed in the co-pending claims. 
Regarding instant claims 3-4: claims 4-5 of ‘379 claim that the plant comprises an additional nucleic acid providing herbicide tolerance and that the method comprising applying one or more additional herbicides to the cultivation site. 
Regarding instant claims 7-8: claims 14 and 18 provide plants and seeds comprising the mutant PPO as claimed. 

Applicant’s arguments
The Applicant urges that the rejections are overcome in view of the amendments to the claims requiring specific mutations.
This argument has been fully considered and is partially persuasive. With respect to the obviousness double patenting rejections not recited above, the amendments have overcome those rejections. However, the above rejections are maintained because the mutations are specifically 
For these reasons, the above rejections are maintained. 

Conclusion
Claims 1, 3, 4, 7, and 8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662